Exhibit 10.57

 



Employment Agreement

 

This Employment Agreement, this Agreement", shall be effective at 12:01 a.m.,
Eastern Daylight Time, on January 22, 2018 (the "Effective Date"), by and
between Marquis Industries, Inc., a Georgia corporation, "Marquis" or the
"Employer", and Weston A. Godfrey Jr, a Georgia resident, "Godfrey", and their
respective heirs, successors and permitted assigns.

 

Witnesseth:

 

Whereas, the Employer desires to retain Godfrey and Godfrey desires to be
employed by Employer, in each case on the terms and subject to the conditions
set forth herein;

 

Now, therefore, in consideration of the aforementioned premises and other good
and valuable consideration, the receipt and sufficiency of which are
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

  1. Position and Duties.

 

During the Term (as defined below), from the Effective Date until July 1, 2018,
Godfrey shall serve as Executive Vice President and shall report to Timothy A.
Bailey, the Chief Executive Officer of Employer, and from July 1, 2018 through
the remainder of the Term, Godfrey shall serve as the Chief Executive Officer of
Employer and shall report to Jon Isaac ("Isaac") and the Board of Directors (the
"Board") of Marquis Affiliated Holdings., LLC, "Holdings". While he is Executive
Vice President, Godfrey shall "shadow" the Chief Executive Officer and upon
mutual agreement of Godfrey and the Chief Executive Officer, Godfrey shall
manage all the Employer's department managers. While he is Chief Executive
Officer, Godfrey shall be primarily responsible for managing the Marquis
Business (as defined below) and coordinating its finance, manufacturing, and
sales activities to increase its growth and profitability: Godfrey shall perform
diligently such duties and such other duties as are customarily performed by
executive vice presidents and chief executive officers, as the case may be, of
comparable companies in the same or similar industry as the Marquis Business,
together with such other duties as may be reasonably required from time to time
by Isaac or the Board, which duties shall be consistent with his position as set
forth above. Godfrey shall from time to time report to Isaac and the Board bn
all matters within his knowledge that should be brought to Isaac's and the
Board's attention. Godfrey shall see that all resolutions and orders of the
Board are carried into effect, and in connection with the foregoing, shall be
authorized to delegate to the other officers and employees of, or consultants
to, Employer such of his powers and duties as he deems advisable. Godfrey shall,
if requested, also serve as an officer or director of any subsidiary of Marquis
for no additional compensation, provided that service as an officer or director
of any such subsidiary shall not substantially expand the duties of Godfrey
under this Agreement. Godfrey's principal place of work shall be 2743 Highway
76, Chatsworth, Georgia 30705, unless otherwise mutually agreed by the parties.

 

  2. Term.

 

Godfrey shall be employed by Employer hereunder for a term commencing on the
Effective Date and expiring on September 30, 2023, unless terminated earlier
pursuant to Section 5 or Section 6 of this Agreement. The period during which
Godfrey is employed by Employer hereunder is referred to herein as the "Term".
The Term may be extended by mutual agreement of the parties.

 

  3. Salary, Benefits and Bonus Opportunities.

 

Salary and Benefits

 

Godfrey shall be paid an annual salary of Two Hundred Eighty-five Thousand
Dollars ($285,000), payable in periodic installments in accordance with the
Employer's customary payroll practices.

 

 

 



 1 

 

 

Godfrey shall be entitled to (i) receive a car allowance of One thousand
($1,000) dollars per month during the Term, (ii) receive family health and
dental insurance at Employer's expense, and other benefits offered to Employer's
executive management, but excluding participation in executive management bonus
pool, on such terms and conditions as offered to other members of Employer's
executive management, (iii) a $1.0 million term life insurance policy provided
by or paid for in full by Employer, and (iv) a family membership to the Bradley
Wellness Center paid for in full by for by Employer. Marquis shall reimburse
Godfrey for actual, documented relocation expenses of up to Five Thousand
Dollars ($5,000). If Godfrey leaves Marquis voluntarily or is terminated for
Cause within one year of hire, Godfrey is responsible for reimbursing Marquis
100% of the relocation costs within thirty (30) days of such separation or
termination. In that event, to the extent permissible under applicable law, the
Employer may offset the amount of the relocation benefits owed by Godfrey from
any compensation due to Godfrey upon his separation or termination of
employment.

 

Annual Bonus

 

A performance bonus, if any, shall be paid annually ("Annual Bonus") commencing
with First Production Bonus Period as follows and in accordance with the terms
of this Section 3 (including, but not limited to, the deduction of the Minimum
Annual Bonus"):

 

EBITDA Excess   Bonus Amount Equal to or greater than $1.0 million and less than
$2.0 million   $100,000       Equal to or greater than $2.0 million and less
than 3.0 million   $100,000       Equal to or greater than $3.0 million and less
than $4.0 million   $100,000       Equal to or greater than $4.0 million and for
each $1.0 million increment thereafter   $100,000

 

Godfrey shall be entitled to a minimum Annual Bonus of Seventy-five Thousand
Dollars ($75,000) (the "Minimum Annual Bonus"), which, for the avoidance of
doubt, shall not be pro-rated during the period commencing on the Effective Date
and ending September 30, 2018 (the "Stub Period"); Godfrey shall not be entitled
to any additional Annual Bonus other than the Minimum Annual Bonus during the
Stub Period. The amount of the Minimum Annual Bonus shall be deducted from any
Annual Bonus actually paid by Employer to Godfrey during each year of the Term.

 

Any Annual Bonus is calculated incrementally. For example purposes only, assume
that as of September 30, 2019, Marquis generates $3.0 million of EBITDA Excess.
Godfrey would be entitled to his Minimum Annual Bonus in addition to an Annual
Bonus equal to $225,000 ($100,000 plus $100,000 plus $100,000), less the $75,000
minimum Annual Bonus.

 

"EBITDA" means with respect to each Annual Bonus, operating earnings adjusted to
exclude special items and impairments, (gain)/loss on sale of assets, interest,
income tax expense, depreciation, payments made to affiliates of Marquis, and
amortization that are directly related to the operations of Marquis's business.

 

"EBITDA Excess" means the actual amount of EBITDA in excess of Marquis' EBITDA
for the immediately prior TTM period determined as follows: Marquis's actual
EBITDA for the first two TTM periods shall be $10,750,000, and thereafter an
amount equal to 90% of the previous TTM's EBITDA.

 

"TTM" means the trailing twelve months with the first period commencing on
October 1, 2018 and continuing until September 30, 2019 (the "First Production
Bonus Period"); the second period commencing on October 1, 2019 and continuing
until September 30, 2020, and so on for the remainder of the Term.

 

Change of Control Bonus

 

In the event of a Change of Control (as defined below), Marquis shall pay
Godfrey an aggregate amount equal to $660,000 within 10 business days following
the closing of such Change of Control.

 

 

 



 2 

 

 

"Change of Control" means:

 

(i) the sale, lease, exchange, transfer or other disposition, including the
disposition of Marquis through bankruptcy proceedings (other than liens and
encumbrances created in the ordinary course of business, including liens or
encumbrances to secure indebtedness for borrowed money that are approved by
Marquis's Board of Directors,) of all or substantially all of Marquis's property
and assets; provided that any sale, lease, exchange or other disposition of
property or assets exclusively between or among Marquis and any direct or
indirect subsidiary or subsidiaries of Marquis shall not be deemed a "Change of
Control"; and (ii) the merger, consolidation, business combination, or other
similar transaction of Marquis with any other entity; provided, however, that a
merger, consolidation, business combination, or other similar transaction that
would result in (1) the voting securities of Marquis outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or its parent)
more than 50% of the total voting power represented by the voting securities of
the surviving entity and (2) more than 50% of the total number of outstanding
shares of the surviving entity's capital stock, in the case of clauses (I) and
(2) above as outstanding immediately after such merger, consolidation, business
combination, or other similar transaction, and the stockholders of Marquis
immediately prior to the merger, consolidation, business combination, or other
similar transaction own voting securities of Marquis, the surviving entity or
its parent immediately following the merger, consolidation, business
combination, or other similar transaction in substantially the same proportions
(vis a vis each other) as such stockholders owned the voting securities of the
Corporation immediately prior to the transaction shall not be deemed a "Change
of Control", and solely for purposes of this proviso, so long as there is no (i)
material reduction, without Godfrey's consent, of Godfrey's base salary, unless
the reduction is generally applicable to substantially all senior executives of
Marquis, (ii)' material reduction on an aggregate basis of the benefits provided
to Godfrey under Marquis's benefits plans, unless the reduction is generally
applicable to substantially all senior executives of Marquis, (iii) substantial
diminution in Godfrey's authority or duties that is materially inconsistent with
his position of Chief Executive Officer prior to such Change of Control without
Godfrey's consent; and (iv) relocation of more than 50 miles from Godfrey's
principal place of work that also increases the commute from Godfrey's principal
residence by more than 50 miles.

 

  4. Exclusivity.

 

During the Term, Godfrey shall work full time for Employer and shall not
consult, advise, or otherwise engage in any other business activity other than
serving on the Board of Directors or providing other service to one or more
organizations that are qualified under Section 501 (c)(3) of the Internal
Revenue Code.

 

  5. Termination for Cause.

 

Employer may terminate Godfrey for Cause. "Cause" shall be defined as: (1)
abandonment or willful failure to perform Godfrey's duties as described in the
employment agreement; (2) embezzlement, misappropriation, fraud, or dishonesty
involving Marquis's business; (3) violation of any law involving Marquis that
has an adverse impact on the business or reputation of Marquis or its parent or
any of its subsidiaries or affiliates; (4) conviction of or plea of guilty or
nolo contendere to a crime that constitutes a felony (or state law equivalent)
or a crime that constitutes a misdemeanor involving moral turpitude; (5)
commission of an act of fraud; (6) suspension or bar by the U.S. Securities and
Exchange Commission or Financial Industry Regulatory Authority from employment
or association with a publicly-traded company; or (7) breach of a material
provision of this Agreement without cure by the Executive within thirty (30)
days from the date written notice of the alleged breach has been given to the
Executive by Employer.

 

  6. Termination for Death or Disability.

 

Employer may terminate Godfrey without Cause, including, but not limited to, in
the event that Godfrey becomes permanently disabled or is prevented by injury or
sickness from attention to his duties hereunder for six consecutive weeks or
more (collectively, "Disability"). Godfrey's employment hereunder shall
terminate automatically in the event of his death during the Term.

 

 

 



 3 

 

 

  7. Impact of Termination.

 

In the event that Godfrey is terminated by the Employer for Cause pursuant to
Section 5 or without Cause, including by reason of Godfrey's Disability prior to
the expiration of the Term, his accrued but unpaid salary shall be paid through
the date of termination. In the event that Godfrey is terminated by Employer
without Cause other than because of Godfrey's death or Disability, Godfrey shall
continue to receive (i) his unpaid annual salary for a period of twelve (12)
months following such termination and (ii) fully paid family coverage of health
and dental insurance at Employer's expense until the earlier of twelve (12)
months after such termination or the date of Godfrey's employment. After
termination of employment for any reason, Godfrey shall (i) return or cause to
be returned any personal computer used by him to the Employer, and return or
cause to be returned ,to the Employer all personal property of the Employer
(except his cell phone, which Godfrey may retain) and all documents and
materials belonging to the Employer and stored in any fashion, whether or not
those constitute or contain any Confidential Information or Work Product (as
such terms are defined below), that are in the possession, custody, or control
of Godfrey, whether they were provided to Godfrey by the Employer or any of its
business associates or created by Godfrey in connection with his employment by
Godfrey, (ii) delete or destroy all copies of any such documents and materials
not returned to the Employer that remain in Godfrey's possession or control,
including those stored on any non-Employer devices, networks, storage locations,
and media in Godfrey's possession or control (including the retained cell
phone), (iii) execute (and not revoke) a mutually agreeable general release of
claims in favor of the Employer and (iv) comply with post-termination
obligations and terms of release.

 

Upon termination of Godfrey's employment hereunder for any reason, Godfrey shall
be deemed to have resigned from all positions that Godfrey holds as an officer
or member of the board of directors (or a committee thereof) of the Employer and
any of its subsidiaries or affiliates.

 

  8. Covenants Not to Compete, Solicit or to Use or Disclose Confidential
Information

 

  8.1 Definitions.

 

For purposes of this Section 8:

 

"Compete" means to, directly or' indirectly, own, manage, control, or
participate in the ownership, management, or control of, or be employed or
engaged by or otherwise affiliated or associated as a consultant, independent
contractor. or otherwise with, any Competitor, or otherwise directly or
indirectly engage in any Restricted Business targeted to the Restricted Area.

 

"Competitor" means any person or entity (other than Employer or its
subsidiaries) who undertakes any Restricted Business in the Restricted Area,
regardless of whether or not the Competitor is physically located inside or
outside the Restricted Area.

 

"Confidential Information" means and includes any and all of the following
information, whether in writing, orally, electronically or otherwise: (i) all
information that is a trade secret under applicable trade secret or other law;
(ii) all information concerning product specifications, data, know-how,
formulae, compositions, processes, designs, sketches, photographs, graphs,
drawings, samples, inventions and ideas, past, current, and planned research and
development, current and planned manufacturing or distribution methods and
processes, customer lists, current and anticipated customer requirements, price
lists, market studies, business plans. computer hardware, software source and
object code and computer software, and database technologies, systems,
structures, and architectures; (iii) all information concerning the—business and
affairs of Holdings, Marquis, or any subsidiary or affiliate of Marquis (which
includes historical and current financial Statements, financial projections and
budgets, tax returns and accountants' materials, historical, current, and
projected sales, capital spending budgets and plans, business plans, strategic
plans, marketing and advertising plans, publications, client and customer lists
and files, contracts, the names and backgrounds of key personnel, and personnel
training techniques and materials, however documented); and (iv) all notes,
analyses, compilations, studies, summaries, and other material prepared by any
person or entity to the extent containing or based, in whole or in part, upon
any information included in the foregoing. "Confidential Information" does not
include information that is or becomes publicly known or available through no
wrongful act of Godfrey.

 

 

 



 4 

 

 

"Customer" means any current, former, or prospective customer of Holdings.
Marquis, or any subsidiary of Marquis.

 

"Marquis Business" means, individually and collectively, all businesses that
Marquis or any of its subsidiaries conducts, or has conducted or has undertaken
or planned to conduct or undertake, including the extrusion and sale of
specialty yams and the manufacture and sale of carpet, rugs, and hard surfaces
through multiple distribution channels, as such business may be expanded or
changed during the Term.

 

"Restricted Area" means within fifty (50) miles of Godfrey's principal place of
work at the time of termination of this Agreement.

 

"Restricted Business" means any business that is competitive with the Marquis
Business in the Restricted Area.

 

"Restriction Period" means the period commencing on the Effective Date of this
Agreement and ending on the date that is the second (2nd) anniversary of the
date of termination of this Agreement.

 

  8.2 Covenant Not to Compete.

 

During the Restriction Period, Godfrey shall not Compete. Notwithstanding the
foregoing, Godfrey is permitted to own up to five percent (5%) of the
outstanding capital stock or other equity interests of any publicly-traded
entity that is or, during any relevant period becomes, a Competitor.

 

  8.3 Covenant Not to Solicit Customers or Employees.

 

During the Restriction Period, Godfrey shall not, directly or indirectly, for
himself or another, (i) solicit Customers for any purpose related to a
Restricted Business or (ii) solicit the employment of, assist in the soliciting
of the employment of, or otherwise solicit the association in business with, any
employee or officer of Holdings, Marquis, or any subsidiary or affiliate of
Marquis, or induce any person who is an employee, officer, agent, or contractor
of Holdings, Marquis. or any subsidiary or affiliate of Marquis, to terminate
such relationship, or to join with Godfrey or any other person or entity for the
purpose of leaving the employ or such other relationship with Holdings, Marquis,
or any subsidiary or affiliate of Marquis, and undertaking any form of business.

 

  8.4 Covenant Not to Use or Disclose Confidential Information.

 

Godfrey shall not, directly or indirectly, during the Restriction Period release
or divulge any Confidential Information whatsoever relating to Holdings,
Marquis, or any subsidiary or affiliate of Marquis to any person or entity other
than Holdings, Marquis, or any subsidiary or affiliate of Marquis without the
prior written consent of Holdings, unless compelled to do so by legal process or
subpoena or in the performance of Godfrey's duties under this Agreement
consistent with the Employer's policies or (ii) use any Confidential Information
of Holdings, Marquis, or any subsidiary or affiliate of Marquis for Godfrey's
own benefit or for the benefit of any person or entity other than Holdings,
Marquis, or any subsidiary or affiliate of Marquis.

 

  8.5 Non-disparagement.

 

Godfrey agrees and covenants that he will not at any time make, publish, or
communicate to any person or entity or in any public forum. any defamatory or
disparaging remarks, comments, or statements concerning Employer or any of its
subsidiaries or affiliates or any of the businesses, employees, officers,
existing and prospective customers, suppliers, investors, and other associated
third parties of Employer or any of its subsidiaries or affiliates.

 

 

 



 5 

 

 

  8.6 Covenants Extended Pursuant to Execution and Delivery of this Agreement.

 

For purposes of this Section 8:

 

(a)       Godfrey acknowledges and agrees that the obligations of this Section
are necessary in order to protect the legitimate business interests of the
Employer and such obligations are reasonably related to such end.

 

(b)      Godfrey understands that the nature of his position gives him access to
and knowledge of Confidential Information and places him in a position of trust
and confidence with Holdings and Marquis. Godfrey understands and acknowledges
that the services he is to provide to Holdings and Marquis are unique, special,
or extraordinary. Godfrey further understands and acknowledges that the ability
of Holdings and Marquis to reserve these for the exclusive knowledge and use of
Holdings and Marquis is of great competitive importance and commercial value to
the Holdings and Marquis, and that improper use or disclosure by Godfrey is
likely to result in unfair or unlawful competitive activity.

 

(c)       Godfrey further acknowledges that the amount of his compensation
reflects, in part, his obligations and the rights of Holdings and Marquis under
this Section 8; that he has no expectation of any additional compensation,
royalties, or other payment of any kind not otherwise referenced herein or in
the Purchase Agreement in connection herewith; and that he will not be subject
to undue hardship by reason of his full compliance with the terms and conditions
of this Section 8 or the enforcement thereof by Holdings or Marquis.

 

  8.7 Injunctive Relief.

 

In the event of any breach or threatened breach of the covenants set forth in
this Section 8, Godfrey acknowledges that the damage to the Employer would be
irreparable and that the Employer would be entitled to immediate injunctive
relief from any court of competent jurisdiction, without the necessity of
posting bond or showing any actual damages or that money damages would not
afford an adequate remedy, to staunch the damage caused by the breach. The
aforementioned equitable relief shall be in addition to, not in lieu of, legal
remedies, monetary damages, or other available forms of relief.

 

  9. Proprietary Rights.

 

  9.1. Work Product.

 

Godfrey acknowledges and agrees that all writings, works of authorship,
technology, inventions, discoveries, ideas, and other work product of any nature
whatsoever, that are created, prepared, produced, authored, edited, amended,
conceived, or reduced to practice by Godfrey, individually or jointly with
others, during the period of his employment by Employer and relating in any way
to the Marquis Business or research or development for the Marquis Business
(regardless of when or where the Work Product is prepared or whose equipment or
other resources is used in preparing the same) and all printed, physical, and
electronic copies, all improvements, rights, and claims related to the
foregoing, and other tangible embodiments thereof (collectively, "Work
Product"), as well as any and all rights in and to copyrights, trade secrets,
trademarks (and related goodwill), mask works, patents, and other intellectual
property rights therein arising in any jurisdiction throughout the world and all
related rights of priority under international conventions with respect thereto,
including all pending and future applications and registrations therefor, and
continuations, divisions. continuations-in-part, reissues, extensions, and
renewals thereof (collectively, "Intellectual Property Rights"), shall be the
sole and exclusive property of Employer.

 

  9.2 Work Made for Hire; Assignment.

 

Godfrey acknowledges that, by reason of being employed by Employer at the
relevant times, to the extent permitted by law, all of the Work Product
consisting of copyrightable subject matter is "work made for hire" is defined in
17 U.S.C. § 101 and such copyrights are therefore owned by Employer. To the
extent that the foregoing does not apply, Godfrey hereby irrevocably assigns to
Employer, for no additional consideration, Godfrey's entire right, title, and
interest in and to all. Work Product and Intellectual Property Rights therein,
including the right to sue, counterclaim, and recover for all past, present, and
future infringement, misappropriation, or dilution thereof, and all rights
corresponding thereto throughout the world. Nothing contained in this Agreement
shall be construed to reduce or limit Employer's rights, title, or interest in
any Work Product or Intellectual Property Rights so as to be less in any respect
than that Employer would have had in the absence of this Agreement.

 

 

 



 6 

 

 

  9.3 Further Assurances; Power of Attorney.

 

During and after his employment, Godfrey agrees to cooperate reasonably with
Employer to (a) apply for, obtain, perfect, and transfer to Employer the Work
Product. as well as an Intellectual Property Right in the Work Product in any
jurisdiction in the world and (b) maintain, protect, and enforce the same,
including, without limitation, executing and delivering to Employer any and all
applications, oaths, declarations, affidavits, waivers, assignments, and other
documents and instruments as shall be requested by Employer. Godfrey hereby
irrevocably grants Employer power of attorney to execute and deliver any such
documents on Godfrey's behalf in his name and to do all other lawfully permitted
acts to transfer the Work Product to Employer and further the transfer,
issuance, prosecution, and maintenance of all Intellectual Property Rights
therein, to the full extent permitted by law, if Godfrey does not promptly
cooperate with Employer's request (without limiting the rights Employer shall
have in such circumstances by operation of law). The power of attorney is
coupled with an interest and shall not be affected by Godfrey's subsequent
incapacity.

 

  9.4 No License.

 

Godfrey understands that this Agreement does not, and shall not be construed to,
grant Godfrey any license or right of any nature with respect to any Work
Product or Intellectual Property Rights or any Confidential Information,
materials, software, or other tools made available to him by Employer.

 

  10. Miscellaneous.

 

  10.1 Titles Descriptive; Interpretation.

 

Titles are descriptive and not substantive parts of this Agreement. For purposes
of this Agreement, (a) the words "include," "includes," and "including" shall be
deemed to be followed by the words "without limitation"; (b) the word "or" is
not exclusive; and (c) the words "herein," "hereof," "hereby," "hereto," and
"hereunder" refer to this Agreement as a whole.

 

  10.2 Negotiated Agreement.

 

The parties hereto have each been represented by counsel, and this Agreement has
been negotiated and shall not be construed against one party or the other.

 

  10.3 Governing Law.

 

This Agreement shall be governed by Georgia law without regard to its choice of
law provisions.

 

  10.4 Severability.

 

If any portion of this Agreement is held illegal or unenforceable, such portion
or portions shall be absolutely and completely severable from all other
provisions of this Agreement, and such other provisions shall constitute the
agreement of the parties hereto with respect to the subject matter hereof. On
such determination that a portion of this Agreement is illegal or unenforceable,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of such parties as closely as possible in a
mutually acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the greatest extent possible.

 

  10.5 Counterparts, Signatures.

 

This Agreement may be executed in counterparts, each of which shall for all
purposes be deemed an original, and all of such counterparts shall together
constitute one and the same agreement. The Agreement may be executed via
signature exchanged by facsimile or pdf, which signature shall be as valid as an
original.

 

 

 



 7 

 

 

  10.6 Arbitration.

 

The parties hereto have agreed that any dispute arising out of or relating to
this Agreement (a "Dispute") shall be resolved in accordance with the procedures
set forth in this Section 10.06. Until completion of such procedures, no party
hereto may take any action not contemplated herein to force a resolution of the
Dispute by any judicial, arbitral, or similar process, except to the limited
extent necessary to (i) avoid expiration of a claim that might eventually be
permitted hereby or obtain interim relief, including injunctive relief, to
preserve the status quo or prevent irreparable harm. All communications between
the parties hereto or their representatives in connection with the attempted
resolution of any Dispute shall be confidential and deemed to have been
delivered in furtherance of Dispute settlement and shall be exempt from
discovery and production, and shall not be admissible in evidence (whether as an
admission or otherwise) in any arbitral or other proceeding for the resolution
of the Dispute or otherwise. Disputes shall be finally settled by arbitration
before a single arbitrator using the Commercial Arbitration Rules of the
American Arbitration Association ("AAA") as then in effect (the "Arbitration
Rules"); as modified by and subject to the provisions of this Section 10.06. The
arbitration shall take place in Atlanta, Georgia. Any court of competent
jurisdiction shall have authority to enter its order enforcing the award of the
arbitrator (the "Underlying Award"), which shall be final and binding on the
Disputing Parties, subject to the following sentence. Notwithstanding anything
to the contrary in this Section 10.06, the parties hereto agree: that the
Underlying Award may be appealed pursuant to the AAA's Optional Appellate
Arbitration Rules (the "Appellate Rules"); that the Underlying Award rendered by
the arbitrator shall, at a minimum, be a reasoned award; and that the Underlying
Award shall not be considered final until after the time for filing the notice
of appeal pursuant to the Appellate Rules has expired. Any such appeal must be
initiated within thirty (30) days of receipt of an Underlying Award, by filing a
notice of appeal pursuant to the Appellate Rules with any AAA office. Following
the appeal process, the decision rendered by the appeal tribunal may be entered
in any court having jurisdiction thereof.

 

On receipt of a notice of a Dispute, the parties hereto (each, a Disputing
Party") shall initially participate in a mandatory mediation period. In the
event that such mediation does not resolve the Dispute within ten (10) days (or
any mutually agreed extension thereof.), the arbitration process shall be
commenced by the initiating Disputing Party giving written notice to the other
Disputing Party of its intention to arbitrate (a "Demand"). The Dispute shall be
decided by one arbitrator designated by the Disputing Parties as follows. If the
Disputing Parties are able to agree upon such arbitrator within twenty- one (21)
days after the Demand has been received by one Disputing Party from the
initiating Disputing Party, the Dispute shall be submitted to such arbitrator.
If the Disputing Parties are unable so to agree upon such arbitrator within such
period for any reason, AAA is authorized hereby to select an arbitrator within
ten (10) days after the expiration of such twenty-one (21)-day period, which
selection shall be made in accordance with the Arbitration Rules. The
administrative fee of AAA and the compensation and all other costs and expenses
of the arbitrator shall be paid by the Disputing Party that is not the
substantially prevailing Disputing Party in the Dispute and the substantially
prevailing Disputing Party in the Dispute shall be entitled to recover from the
other Disputing Party (and the arbitrator may so award the substantially
prevailing Disputing Party) any or all fees, costs, and expenses incurred by the
substantially prevailing Disputing Party in connection with the Dispute,
including reasonable attorneys' fees.

 

  10.7 No Waiver, No Amendment.

 

No waiver shall be effective against any party hereto unless signed by the party
against whom the waiver is asserted. No amendment to this Agreement or shall be
effective unless signed by all parties to this Agreement. No waiver by any party
hereto shall operate or be construed as a waiver in respect of any failure,
breach, or default not expressly identified by such written waiver,-whether of a
similar or different character, and whether occurring before or after that
waiver. No failure to exercise, or delay in exercising, any right, remedy,
power, or privilege arising from this Agreement shall operate or be construed as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power, or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power, or privilege.

 

  10.8 Time is of the Essence.

 

Time is of the essence in the performance of this Agreement.

 

 

 



 8 

 

 

  10.9 Entire Agreement.

 

This Agreement is the entire agreement between the parties hereto as to the
matters addressed herein.

 

  10.10 Successors and Assigns.

 

This Agreement is personal to Godfrey and shall not be assigned by Godfrey. Any
purported assignment by Godfrey shall be null and void from the initial date of
the purported assignment. The Employer may assign this Agreement to any
successor or Assign (whether direct or indirect, by purchase, merger,
consolidation, or otherwise) to all or substantially all of the business or
assets of the Employer. This Agreement shall inure to the benefit of the
Employer and permitted successors and assigns.

 

  10.11 Survival.

 

Upon the expiration or other termination of this Agreement, the respective
rights and obligations of the parties hereto shall survive such expiration or
other termination to the extent necessary to carry out the intentions of the
parties under this Agreement.

 

[Signature page follows.]

 

 

 

 



 9 

 

 

 

 

Witness our hands and seals as first above written.

 

Employer: Godfrey:     Marquis Industries, Inc.           By: /s/ Timothy A.
Bailey /s/ Weston A. Godfrey Jr. Name: Timothy A. Bailey Weston A Godfrey Jr.
Title: Chief Executive Officer      

 

 

 

 

 



 10 

